Citation Nr: 1601240	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-42 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nose condition.

2.  Entitlement to service connection for a gastrointestinal condition, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.

5.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

(NOTE: The issue of whether an August 19, 2014, Board decision contained clear and unmistakable error (CUE) is addressed in a separate decision)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to August 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In August 2014, the Board remanded this case for additional development, to include providing the Veteran with VA examinations as to the issues of entitlement to service connection for a left knee condition, a nose condition, an intestinal condition, allergic rhinitis, a chin injury, and an eye condition.  Thereafter, in a February 2015 rating decision, the RO granted entitlement to service connection for a left knee condition, allergic rhinitis, and a chin injury and assigned disability ratings of 10 percent for each disability.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to the issue of a chin condition, so it is no longer before the Board.  However, in correspondence received by the RO in April 2015, the Veteran expressed disagreement with the ratings assigned for allergic rhinitis and a left knee disability.  The RO has not provided the Veteran a Statement of the Case (SOC) concerning these downstream claims for increased initial ratings for these now service-connected disabilities.  Accordingly, the Board must remand these issues, rather than merely refer them.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Subsequent to the February 2015 Supplemental Statement of the Case (SSOC), the Veteran submitted additional lay statements in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).  Additionally, the Veteran underwent a VA Esophageal Conditions examination in August 2015, and the examination report has been associated with the claims file.  Although no waiver accompanies this additional evidence, as the claim of entitlement to service connection for an intestinal condition is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received evidence in the readjudication of the Veteran's claim.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an intestinal condition and an eye condition and entitlement to an increased rating for allergic rhinitis and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The record does not contain evidence of diagnosis or treatment for a nose condition during the pendency of this claim.


CONCLUSION OF LAW

The criteria for establishing service connection for a nose condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a November 2008 letter, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA and private treatment records, VA examination reports, and lay statements from the Veteran.  VA attempted to obtain the Veteran's service treatment records.  However, VA was notified in December 2008 that the Veteran's records were fire related and that there were no service treatment records available.  Nonetheless, VA did obtain sick call logs and associated them with the claims file.  As the Veteran's service treatment records are unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The Board acknowledges that it is remanding the remaining issues on appeal, in part, to obtain outstanding VA treatment records dated prior to 2009.  However, the Veteran is not prejudiced by the adjudication of his claim of entitlement to service connection for a nose condition in the absence of these records because, as discussed in detail below, the Board finds that he does not have a current nose disability.  Accordingly, the Board finds that all relevant VA treatment records have been obtained and associated with the claims file.  Neither the Veteran, nor his representative, has identified any other evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The record also reflects that the Veteran underwent a VA examination to evaluate his claimed nose condition in September 2014.  The report from this examination has been included in the claims file for review.  This examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  The Board finds that this opinion is adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board also finds that the most recent examination report substantially complies with its August 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a nose condition, which he contends is related to his active service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

In his application for compensation, the Veteran indicated that he was injured during the Korean War.  Evidence of record confirms that the Veteran suffered injuries in a motor vehicle accident in November 1951.  It was also noted that the Veteran spent 10 to 14 days in the hospital/infirmary in November and December of 1951.  The exact circumstances and nature of these injuries are not clear, as the Veteran's service treatment records were destroyed in the 1973 fire.  Information from hospital admission cards, however, does confirm that the Veteran had a laceration of the chin and contusion of the heel.  

VA treatment records show complaints of nasal discharge and diagnoses of and treatment for chronic rhinitis.  No other complaints or treatment related to a nose condition are of record.

The Veteran was afforded a VA examination in September 2014.  The Veteran reported nasal problems associated with nasal allergies, including intermittent purulent secretions since 1953.  On examination, the Veteran was diagnosed with rhinitis.  No other nose conditions were identified.  The examiner noted that the Veteran had no scars, loss of part of the nose, or any other pertinent physical finds, complications, conditions, signs, and/or symptoms.  The examiner opined that "by history and confirmed by Veteran in-service motor vehicle accident or incident had no direct or indirect consequences with nasal conditions, including trauma."  The Board notes that the Veteran was granted service connection for allergic rhinitis in a February 2015 rating decision.

The Veteran was also afforded a VA Scars examination in September 2014.  The examiner indicated that the Veteran had one scar at the chin area, one scar at the frontal area of the left side of the face, and one scar at the frontal area of the right side of the face.  No scars of the nose were noted.  

The preponderance of the evidence demonstrates that the Veteran's nose condition is merely a symptom of his service-connected allergic rhinitis and not a separate and distinct disability.  There is simply no evidence of a current nose disability, distinct and separate from the allergic rhinitis for which service connection has already been established.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).

As a final matter, the Board is aware that the Veteran received the Combat Infantry Badge and is therefore entitled to the combat presumption.  The "combat presumption" means that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  Although 38 U.S.C. 1154(b) lowers the evidentiary burden for establishing the presence of a disease or injury in service, it does not negate the need for evidence of a current disability.  Libertine, 9 Vet. App. at 524.  In the present case, there is no evidence of a separate and distinct nose condition having been diagnosed, and as such, the combat presumption does not aid the Veteran.

Accordingly, in the absence of competent evidence of a current nose disability during the period of the claim, service connection is not warranted on any basis and must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for a nose condition is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Increased Ratings

As noted in the Introduction, subsequent to the Board's August 2014 remand, the AOJ granted entitlement to service connection for allergic rhinitis and a left knee disability and assigned 10 percent disability ratings in a February 2015 rating decision.  In a statement received at the RO in April 2015, the Veteran indicated that he requested a "revision" of the initial ratings assigned and submitted reasons why he thought the evaluations should be higher.  The Board accepts this statement as a notice of disagreement with the initial evaluations assigned.  The AOJ, however, has not issued to the Veteran a statement of the case with respect to this issue.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issues of increased initial ratings for a left knee disability and for allergic rhinitis.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Service Connection

The Veteran contends that he is entitled to service connection for his currently diagnosed eye condition and intestinal condition.  

Pursuant to the Board's August 2014 remand, the Veteran was afforded VA examinations regarding his eye and intestinal conditions.  

The Veteran was afforded a VA eye examination in October 2014.  The Veteran reported blurred vision and a sticky substance in both eyes since the 1950s.  The examiner diagnosed the Veteran with blepharitis, dry eye, and pseudophakia.  The examiner indicated that the Veteran's loss of vision is due to a refractive error and that the Veteran's eyes symptoms are due to blepharitis and dry eye.  The examiner opined that the Veteran's blepharitis and dry eye were not manifested during or as a result of active military service because "available service treatment records were silent for ocular complaints [and] report of medical examination dated July 28, 1953 stated eyes normal and uncorrected vision 20/20 in both eyes for far and near."  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the October 2014 VA examiner based the negative nexus opinion exclusively on a lack of evidence of treatment for an eye condition while in service without considering the Veteran's lay statements alleging eye symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  This is particularly important where, as in this case, service treatment records are unavailable because they are fire-related.  

Further, the opinion is based on an inaccurate factual premise, namely that a July 1953 separation examination of the Veteran revealed no ocular complaints.  However, the Board notes that the July 28, 1953 separation examination cited by the examiner is not an examination of the Veteran.  The examination report clearly lists the name and service number of a different Veteran.  Thus, relying on it to provide a negative nexus opinion renders the examination report inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

On remand, an addendum medical opinion should be sought which carefully considers the Veteran's lay statements regarding his in-service eye symptoms and continuous nature of his eye symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the eye disability over time.

The Veteran was provided a VA Stomach and Duodenal Conditions examination in September 2014.  The Veteran reported that since discharge, he has always suffered from stomach aches.  The examiner indicated that the Veteran was diagnosed with gastroesophageal reflux disease (GERD) in 1954.  In the Remarks section of the examination report, the examiner stated that there is no evidence of GERD or complaints while in service.  The examiner opined that the Veteran's GERD is not caused by or a result of active military service or the in-service motor vehicle accident.  

The Board finds that this opinion is inadequate.  As noted above, relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, an addendum medical opinion should be sought which carefully considers the Veteran's lay statements regarding the onset of his gastric symptoms and continuous nature of his gastric symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the gastric disability over time.

Further, the Veteran raised the theory of GERD as secondary to a service-connected disability for the first time in an April 2015 statement.  Specifically, the Veteran asserted that his GERD is secondary to medications he takes for his service-connected left knee condition and/or allergic rhinitis.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011). 

To date, the Veteran has not been notified as to how to substantiate a claim for secondary service connection, including by aggravation.  Therefore, on remand, the Veteran must be provided with such notice.  

The Veteran was afforded a VA Esophageal Conditions examination in August 2015.  The examiner, who did not review the claims file, indicated that the Veteran's only diagnosed esophageal condition was hiatal hernia.  The Veteran reported that his allergic rhinitis causes a lot of congestion and even nausea.  In response to the narrow question of whether the Veteran's GERD is at least as likely as not the result of medications taken for service connected conditions, the examiner opined that the Veteran's GERD was less likely than not due the Veteran's medications because "this Veteran has not been diagnosed as having gastroesophageal reflux but a prior endoscopy, revealed he has a hiatal hernia which is not caused by medication." 

The Board finds that this opinion is inadequate for several reasons.  As an initial matter, the examiner's statements regarding the Veteran's diagnoses and treatment are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).   In this regard, the examiner indicated that the Veteran's only diagnosis was a hiatal hernia in 2008.  A review of the Veteran's VA treatment records shows that during the pendency of this claim, the Veteran has the following intestinal diagnoses: gastroenteritis (December 2008); small bowel enteritis (March 2009); and pan diverticulosis and chronic constipation (March 2012).  The examiner did not discuss any of these diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  Moreover, while the examiner indicated that the Veteran's hiatal hernia was not caused by a service-connected disability, the examiner did not provided an opinion regarding the aggravation aspect of secondary service connection.  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Accordingly, a medical opinion should be obtained regarding whether any of the Veteran's currently diagnosed intestinal conditions were at least as likely as not caused by or aggravated by a service-connected disability, to include any medications used to treat the Veteran's service-connected disabilities.

Lastly, the Board notes that there may be relevant VA and private treatment records not associated with the claims file.  In this regard, the Veteran indicated in a March 2009 statement that he has received medical treatment at the San Juan VAMC since 1956.  As the pertinent inquiry on appeal is whether there is a nexus between the Veteran's military service, which ended in 1953, and the Veteran's currently diagnosed eye and intestinal conditions, records of treatment within a few years of service are highly relevant to the Veteran's claim.  Accordingly, upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Moreover, the record reflects that the Veteran receives private treatment for his eye conditions.  See March 2012 VA Treatment Record.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, any outstanding, relevant private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his representative with a statement of the case regarding the issues of increased initial ratings for allergic rhinitis and a left knee disability.  Advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2. Provide the Veteran and his representative with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claim for of entitlement to service connection for an intestinal condition.

3. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from 1956 to the present, documenting treatment for an eye condition and an intestinal condition.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

Additionally, send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional private treatment records pertinent to the claim on appeal that is not currently of record.  The letter should specifically include, but not limited to, a request for records of private eye treatment.  

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

4. After all of the foregoing development has been completed, obtain a medical opinion from a VA physician with appropriate expertise, to determine the etiology of the Veteran's eye condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed eye conditions, to include blepharitis, dry eye, and chronic conjunctivitis, is etiologically related to, or had its onset during, the Veteran's military service.  

The examiner is advised that the Veteran's service treatment records are fire-related and that there is no separation examination or other service treatment records available for review.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his eye symptoms and continuous nature of his eye symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the eye disability over time.  Please note that a July 1953 separation examination cited by the October 2014 VA examiner is a misfiled document and does not pertain to this Veteran.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. After all of the foregoing development has been completed, obtain a medical opinion from a VA physician with appropriate expertise, to determine the etiology of the Veteran's intestinal condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner is asked to address each of the following questions:  

(a)  Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed intestinal conditions, to include GERD, diverticulitis, chronic constipation, hiatal hernia, and gastroenteritis, is etiologically related to, or had its onset during, the Veteran's military service?  

The examiner is advised that the Veteran's service treatment records are fire-related and that there is no separation examination or other service treatment records available for review.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his gastric symptoms and continuous nature of his gastric symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the gastric disability over time.

(b)  Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any that any of the Veteran's currently diagnosed intestinal conditions, to include GERD, diverticulitis, chronic constipation, hiatal hernia, and gastroenteritis, is proximately due to or caused by the Veteran's service-connected allergic rhinitis and/or left knee disability, to include medications taken for allergic rhinitis and/or left knee disability?

(c)  If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's currently diagnosed intestinal conditions, to include GERD, diverticulitis, chronic constipation, hiatal hernia, and gastroenteritis, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected allergic rhinitis and/or left knee disability, to include medications taken for allergic rhinitis and/or left knee disability?

If the examiner determines that the Veteran's intestinal condition is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the intestinal condition prior to the onset of aggravation.  If some of the increase in severity of the intestinal condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


